Case 21-20111       Doc 45     Filed 02/09/21      Entered 02/09/21 16:40:37          Page 1 of 15




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
 ________________________________

 In re:                                                         Chapter 11

 CARLA’S PASTA, INC.                                            Case No. 21-20111 (JJT)

                                Debtor.                         (Joint Administration Requested
                                                                with Suri Realty, LLC (Case No,
                                                                20-21270)
 _________________________________

                AMENDED UNITED STATES TRUSTEE’S STATEMENT AND
                 OMNIBUS OBJECTION TO CERTAIN OF THE DEBTOR’S
                   FIRST-DAY MOTIONS: ECF 10, ECF 11, and ECF 16

      William K. Harrington, United States Trustee for Region 2 (“United States Trustee”), in

 furtherance of his duties and responsibilities set forth in 28 U.S.C. § 586(a)(3) and (5),

 respectfully files this Statement concerning Carla’s Pasta, Inc.’s (“Debtor”) “First Day” Motions

 set down for hearing on Wednesday, February 10, 2021 at 10:00 a.m. via Zoomgov video. In

 support of his Statement, the United States Trustee, through his undersigned counsel, states the

 following:

      I.         BACKGROUND

           1.    On February 8, 2021, the Debtor filed a voluntary petition for relief under chapter

  11 of the Bankruptcy Code. ECF 1. The Debtor failed to file bankruptcy schedules or

  statements but did file an incomplete and deficient List of 20 Largest Unsecured Creditors (“20

  Largest”).

           2.    The United States Trustee is in the process of soliciting creditor interest in the

  formation of one or more Official Committee(s) of Unsecured Creditors (“Committee”);

  however, the Debtor’s 20 Largest failed to include the name, telephone number and email



                                                   1
Case 21-20111          Doc 45   Filed 02/09/21    Entered 02/09/21 16:40:37         Page 2 of 15




  address of each creditor’s contact person as required on Official Form 204. See ECF 1, pages

  11 – 13. Such deficiencies will make it more difficult for the United States Trustee to appoint

  a Committee within a reasonable period of time as the United States Trustee’s solicitation will

  have to “wend its way” through the creditor’s organization before finding the appropriate

  person, if at all.

          3.     The Debtor continues to operate its business and manage its own affairs as a

  debtor- in possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No trustee

  or examiner has been appointed in these cases.

          4.     On February 8, 2021, the Debtor filed a series of first-day pleadings, including (i)

  motion for joint administration with In re Suri Realty, LLC (20-21270) [a wholly-owned

  subsidiary of the Debtor] (“Joint Administration Motion”) ECF 2; (ii) motion for interim and

  final order authorizing Debtor financing, use of cash collateral, providing adequate protection,

  and granting liens, security interests and super-priority claims (“Financing Motion”) ECF 10;

  (iii) motion for an order authorizing Debtor to pay pre-petition wages, salaries, reimbursable

  expenses, and benefits (“Payroll Motion”) ECF 11; (iv) motion for an order authorizing Debtor

  to maintain existing bank accounts, business forms and existing cash management systems, and

  declaring that 11 U.S.C. § 345(b) is “satisfied” (“Bank Accounts Motion”) ECF 16; (v) motion

  for an order authorizing Debtor to honor and continue customer programs and obligations and

  authorizing banks to honor and process requests related thereto (“Customer Programs Motion”)

  ECF 18); (vi) motion for an order authorizing Debtor to continue insurance programs and pay

  obligations with respect thereto (“Insurance Motion”) ECF 19; (vii) motion for an order

  establishing adequate protection and prohibiting utility services companies from negatively




                                                   2
Case 21-20111     Doc 45     Filed 02/09/21        Entered 02/09/21 16:40:37      Page 3 of 15




  impacting the Debtor (“Utilities Motion”) ECF 20, and (viii) motion for an order authorizing

  Debtor to pay certain prepetition tax obligations and related relief (“Taxes Motion”) ECF 21.

         5.    In addition to the eight “First Day” Motions listed above, the Debtor has filed a

  motion for an order approving bidding procedures, approving notice procedures, approving

  procedures for the assumption and assignment of contracts, scheduling an auction and sales

  hearing, approving the asset purchase agreement with a successful bidder, authorizing the sale

  free and clear of substantially all of Debtor’s assets (“Bidding Procedures/Sale Motion”) ECF

  28. As with its First Day Motions, the Debtor has sought an expedited hearing on the Bidding

  Procedures/Sale Motion. ECF 29.

         6.    The United States Trustee has filed a “Preliminary Statement” concerning the

  First Day Motions which questions the need to hear all eight of the Debtor’s Motions on less

  than 48-hour notice. ECF 25.

                                             II.       ISSUES

 Financing Motion (ECF 10)

 Stipulations Section:

         7.    A review of the Debtor’s proposed Interim Financing Order, the United States

  Trustee must comment that it looks very much like a “FINAL” financing order with that

  proposed Interim Financing Order consisting of twenty-eight (28) pages without signature

  pages or exhibits.

         8.    The proposed Interim Financing Order seeks the Court’s imprimatur on the

  granting of financing, use of cash collateral, granting of adequate protection and the granting of

  super-priority liens to BMO Harris Bank, N.A. and People’s United Bank (“BMO Harris” and

  “PUB,” respectively or “Lenders,” collectively). ECF 10-1.



                                                   3
Case 21-20111      Doc 45     Filed 02/09/21      Entered 02/09/21 16:40:37          Page 4 of 15




         9.    The proposed Interim Financing Order contains a series of “stipulations” between

  the Debtor and the Lenders which, many of such stipulations, are converted into FINDINGS of

  the Court in the Proposed Financing Order. ECF 10-1, pages 3 – 8 of 32.

         10.   The proposed Interim Financing Order contains a “stipulation” that states that the

  Debtor and Suri Realty, LLC are “affiliates, sharing certain common owners.” ECF 10-1, page

  4 of 32,¶ B. To the best of the United States Trustee’s knowledge and belief, Suri Realty, LLC

  is a wholly owned subsidiary of the Debtor.

         11.   The proposed Interim Financing Order contains a “stipulation” concerning the

  existence of several financial agreements between the Debtor and the Lenders. ECF 10-1, page

  4 of 32, ¶ D. To the United States Trustee’s knowledge and belief, those financial documents,

  upon which at least a portion of the proposed “stipulations” depend, have not been made

  available to interested parties in the Debtor’s bankruptcy case.

         12.   The proposed Interim Financing Order contains a “stipulation” which suggests

  that the rights of “other part[ies]” have not been prejudiced except for . . . and then refers to

  decretal paragraph 32. ECF 10-1, page 4, of 32, ¶ E and page 5 of 32, ¶ F, respectively. A

  review of paragraph 32 demonstrates a callous disregard for the rights of “other part[ies],”

  including a Committee, by limiting “challenges” to the Lender’s claims and liens to a

  ridiculously brief period. ECF 10-1, page 25 of 32, ¶ 32. This is particularly troublesome

  given that the Debtor’s failure to file a complete and conforming 20 Largest has compromised

  the ability of the United States Trustee to rapidly form and appoint a Committee. See ¶ 2

  above. Further, it is inappropriate to set such a “challenge” time limit for a Committee before

  the solicitation for the Committee formation has even been transmitted to eligible creditors.




                                                  4
Case 21-20111      Doc 45     Filed 02/09/21     Entered 02/09/21 16:40:37         Page 5 of 15




         13.   The proposed Interim Financing Order contains a “stipulation” in which the

  Debtor “waive[s] and releases any and all causes of action and claims against the Lenders and

  their agents, representative, assigns and successors.” ECF 10-1, page 5 of 32, ¶ E. The Debtor

  is a fiduciary and cannot surrender potential causes of action and issue releases without the

  opportunity to vet any potential causes of actions before the Court and answer questions

  pertaining thereto posed by creditors either at a meeting of creditors or otherwise. General

  releases are not favored without such vetting and certainly not within 48 hours of the filing of

  the Debtor’s bare-bones petition and certainly not in an Interim Financing Order.

         14.   Where there has been no opportunity for a Committee, creditors, the United States

  Trustee or other parties in interest to have sufficient notice and an opportunity to inquire and

  to challenge the stipulations between the Debtor and the Lenders before the Bankruptcy Court,

  it is inappropriate for the Bankruptcy Court to make any but the most cursory FINDINGS and

  those FINDINGS only to the extent necessary to prevent irreparable harm to the Debtor and

  bankruptcy estate.

         15.    Should the Debtor be able, through the presentation of credible evidence, to

  establish the necessity of obtaining emergency financing and emergency use of cash collateral,

  that relief should be limited only to what is absolutely needed for a reasonable period of time

  and such borrowing be limited to only the extent of absolutely necessary expenses needed to

  preserve the value of the Debtor’s bankruptcy estate and where those expenses cannot be

  covered by the Debtor’s use of the Lender’s cash collateral.

         16.   The proposed Interim Financing Order grants of super-priority liens or claims to

  the Lenders should be similarly limited to the extent of the diminution of the value of their




                                                 5
Case 21-20111     Doc 45     Filed 02/09/21      Entered 02/09/21 16:40:37        Page 6 of 15




  claims during the period of time covered by the proposed Interim Financing Order and only if

  the Lender’s claims and proposed lending are deserving of super-priority status.

         17.   The Debtor’s request for borrowings of up to $750,000.00 under the Interim

  Financing Order are not adequately supported as being necessary on an emergency basis in

  Debtor’s Interim Financing Motion or the Sandeep Gupta Affidavit in support thereof. ECF 4.

  The Debtor should be prepared to provide additional evidence as to the amount that is

  absolutely needed during a reasonable interim period to prevent the irreparable harm to the

  Debtor’s bankruptcy estate.

         18.       The proposed Interim Financing Order seeks to grant “immunity” and Section

  364€ status to the Lenders without a scintilla of evidence that such treatment is deserved or

  necessary. Such a “grant of immunity” is inappropriate in the Interim Financing Order and

  without vetting potentially with discovery by a Committee not yet in existence . ECF 10-1,

  page 7 of 32, ¶¶ L and M, respectively.

         19.   The Interim Financing Motion and Order appear to be silent as to whether the

  Lenders are further secured by assets outside of the Debtor’s and Suri Realty, LLC’s ownership

  or whether co-debtor(s) exist against which the Lenders might make recovery. Such

  conditions, should they exist, should be disclosed in the interests of transparency. Of note is

  that the Debtor has failed to file bankruptcy schedules and/or statements which would shed

  light on such an inquiry. Such information should be provided by the Debtor or the Lenders at

  the First Day Motions hearing.

         20.   The Interim Financing Order refers to “the DIP Credit Agreement” in several

  places. ECF 10-1, page 9 of 32, ¶4. The United States Trustee has not had the opportunity to




                                                 6
Case 21-20111       Doc 45    Filed 02/09/21    Entered 02/09/21 16:40:37         Page 7 of 15




  review such a “DIP Credit Agreement” which the Debtor “promises” will be “forthcoming,”

  but which does not appear to have been filed. ECF 10-1, page 30 of 32, Exhibit A [blank].


         21.   As Exhibit B to the proposed Interim Financing Order, the Debtor and Lenders

  list certain “Milestones” to which the Debtor must adhere to avoid creating an “event of

  termination. ECF 10-1, page 31 of 32, Exhibit B and page 13 of 32, ¶ xiii, respectively. The

  setting of “drop-dead milestones” to facilitate a “bums-rush” sale of the Lender’s claimed

  collateral without giving other constituencies in Debtor’s bankruptcy case an opportunity to

  opine on that frighteningly-swift sale of substantially all of Debtor’s and Suri Realty, LLC’s

  assets or suffer the “termination of emergency financing and emergency use of cash collateral,

  all within 48 hours of the Debtor’s filing of Debtor’s bare-bones petition and before a

  Committee has even been solicited, is inappropriate in the Interim Financing Order.


         22.   The proposed Interim Financing Order grants to the Lenders a “get out of jail free

  card” to allow Lender to breach the automatic stay provisions of 11 U.S.C. § 362(a) under

  certain conditions contained in the proposed Interim Financing Order. ECF 10-1, page 16 of

  32, ¶ 18. The Interim Financing Order is no place for the Lenders to insert a “self-help”

  provision allowing them to act without further Order of the Court. Such is not appropriate,

  except in very rare occasions, in a Final Financing Order and should not be contained in an

  interim order.


         23.       The proposed Interim Financing Agreement discusses a “carve out” for

  Debtor’s counsel, Debtor’s Financial Advisors, the Debtor’s Chief Restructuring Officer

  (“CRO”), Debtor’s other professionals and Committee professionals in the maximum amount

  of $500,000.00. While giving “lip-service” to providing a carve-out to the Committee


                                                 7
Case 21-20111      Doc 45     Filed 02/09/21     Entered 02/09/21 16:40:37          Page 8 of 15




  professionals, the “hand that giveth” then takes away a carve out for Committee professionals

  by not providing for such carve-out(s) in the Interim Financing Order’s proposed budget. ECF

  10-1, page 18 of 32, ¶ 20. It appears that the Debtor and the Lenders do not wish to give

  Committee and its professionals either the time to perform their respective fiduciary duties, but

  they also wish to make sure the Committee professionals cannot be compensated for their

  services.


         24.   The memorialization of professional “carve-outs” are not usually necessary in an

  Interim Order, but usually do no harm. In this case, however, the harm to Committee

  professionals is embedded in the Interim Financing Order and its “budget.” The United States

  Trustee objects most strenuously to the Lenders’ $500,000.00 “carve-out” not being allocated

  for each professional if “carve-out” provisions are to be included in the Interim Financing

  Order. The Debtor’s counsel and the Debtor’s CRO, as noted in the “budget” have allocated to

  themselves hundreds of thousands of dollars just for the period of the projected budget. It is all

  too likely that there will be nothing there for the Committee professionals if the “carve-out”

  provisions are “set in stone” as part of this proposed Initial Financing Order.


         25.   The proposed Interim Financing Order provides for some limitations on the use of

  the Lenders’ “carve-out.” ECF 10-1, page 19, ¶ 20(b). That language is clear that an otherwise

  “eligible” professional may not bring an action attacking or seeking to diminish the claims of

  the Lenders. Such a provision is appropriate; however, for the sake of clarity, neither the

  Debtor’s professionals nor the Committee’s professionals should be denied use of the “carve-

  out” for investigating the claims of the Lenders as such falls within the fiduciary duty of both.




                                                 8
Case 21-20111      Doc 45     Filed 02/09/21     Entered 02/09/21 16:40:37          Page 9 of 15




         26.   The proposed Interim Financing Order refers to “Postpetition Loan Documents”

  but does not define the term. ECF 10-1, page 21 of 32, ¶ 23. The United States Trustee has not

  been able to examine or even find “Postpetition Loan Documents.”


         27.   The proposed Interim Financing Order purports to bind all “Successors.” The

  United States Trustee objects to such binding of parties either without adequate notice or yet

  not in existence such as trustees or a Committee except to the extent that Lender’s reliance on

  the proposed Interim Financing Order has resulted in a diminution of the value of its claims.


         28.   The proposed Interim Financing Order conditions the release[s], discharge[s],

  waiver[s] and agreement[s] set forth therein are subject to the very, very brief objection period

  the Lenders deign to grant a Committee; however, it appears that all other parties are bound.

  ECF 10-1, page 23, ¶ 30. This despite the fact that few if any of Debtor’s unsecured creditors

  may be aware of Debtor’s bankruptcy filing. Such parties will not yet have received regular

  mail notice of that filing. It is inappropriate for the Lenders’ to dictate who will receive due

  process and who will not especially in the Interim Financing Order.


         29.   While not surprising even in what appears to be a fairly draconian proposed

  Interim Financing Order which minimizes the rights of other constituencies if not eliminating

  such rights, the Lenders which to receive the Bankruptcy Court’s blessing in determining for

  themselves that they will not be liable to any third party for their actions including, but not

  limited to suffering a determination that the Lenders be deemed, whether deservedly so or not,

  of being in “control of the operations of [the] Debtor [or Suri Reality, LLC].” ECF 10-1, page

  24, ¶ 31. No notice has been given, no discovery has taken place, no evidence has been

  presented which could allow the Bankruptcy Court to make such a finding which cuts off the


                                                  9
Case 21-20111       Doc 45    Filed 02/09/21       Entered 02/09/21 16:40:37       Page 10 of 15




   rights of other constituencies in Debtor’s bankruptcy case to question the conduct of the

   Lenders either pre-petition or post-petition.

   Payroll Motion (ECF 11)

          30.   The United States Trustee has requested but has not yet received a list of Debtor’s

   employees which it wishes to pay under the Debtor’s Payroll Motion. Such a list is important

   as it guards against the possible payment to insiders, managers or supervisors beyond the value

   of services provided. The United States Trustee does not object to the payment of pre-petition

   wages and salaries which are reasonable and reflect the value of the services provided so long

   as those payments to not exceed the limits set down for priority unsecured wages and benefits

   set by 11 U.S.C. § 507(4)(A) and (B) and (5)(A) and (B). Debtor’s Payroll Motion does not

   provide the requisite evidence that is required for the Court to determine whether the proposed

   payments fall within the applicable provisions of Section 507.

          31.   The proposed Payroll Order does not identify the specific financial institution(s)

   or which specific payroll accounts are to be subject to the proposed Order. As the payment of

   pre-petition wages and salaries are a considerable and serious exception to the Bankruptcy

   Code’s prohibition to payment of Debtor’s pre-petition obligations, it is incumbent on the

   Debtor to strictly limit the application of the proposed Order to narrowly and specifically

   define what obligations are to be paid and which are not to be paid and to give clear and

   unambiguous guidance to particular financial institutions as to what account or accounts may

   be utilized so that the financial institution(s) may correctly and quickly act in accordance with

   the Court’s Order and does not result in other of Debtor’s pre-petition creditors being paid

   inadvertently.




                                                   10
Case 21-20111      Doc 45     Filed 02/09/21       Entered 02/09/21 16:40:37         Page 11 of 15




          32.   The proposed Order also contains language where the Court is “authorizing but

   not directing the Debtor to pay and honor certain prepetition claims and obligations.” ECF 11-

   1, page 2 of 5. The United States Trustee objects to leaving it to the Debtor’s discretion of

   which of its employees it chooses to pay without those employees being given the prior

   opportunity to challenge the Debtor’s non-payment of his or her wages, salary, benefits, etc.

   The Debtor should not have the largess to choose who benefits without the prior involvement

   of the Bankruptcy Court and an opportunity for aggrieved parties to be heard by the Court.

   Contrast this “authorized” language with the “authorized” only language which applies to

   financial institutions in the proposed Order.

          33.   The United States Trustee believes that if the Court authorizes the Debtors to

   make payments on prepetition employee compensation, the Debtors should be compelled to

   make those payments, and that equity, fundamental fairness and due process dictate that either

   all employees should be paid their pre-petition wages/benefits up to the Section 507(a)(4) and

   (5) limit or those employees which the Debtor does not wish to pay must be put on notice of

   such, and that the Debtor make its case before the Bankruptcy Court why such an employee

   should not be paid. The only possible exception that comes to mind would be suspending the

   payment of an owner’s “draw.”

          34.   Further, neither the “financial institutions” who would “honor” the payments nor

   the specific financial accounts from which the payments would be taken are disclosed by the

   Debtor. Debtors should make specific disclosures concerning the names of banks and their

   payroll accounts so that the Court’s instructions to the financial institutions are clear and

   unambiguous as to whom and what the proposed Order refers.




                                                   11
Case 21-20111      Doc 45     Filed 02/09/21     Entered 02/09/21 16:40:37        Page 12 of 15




          35.   Although the Payroll Motion is couched in terms of making prepetition payments,

   The proposed Payroll Order contains provisions for authorizing the Debtor to “modify or

   discontinue any Compensation and Benefits Program to reduce or eliminate program expenses

   or the benefits provided thereunder.” ECF 11-1, page 4 of 5, ¶ 3. To the extent that the

   Bankruptcy Court’s “authorization” is needed to prospectively curtail compensation and

   benefit programs, such a provision should not be “hidden” in a motion seeking retroactive

   relief such as paying prepetition wages and salaries. To do otherwise is to forgo the necessity

   of providing notice and due process to affected parties.

          36.   The proposed Payroll Motion also requests that the Bankruptcy Court “authorize

   but not direct” the Debtor to pay administrative expenses associated with the payments made

   under this Order. A debtor-in-possession is required to pay all administrative expenses as they

   become due or suffer consequences associated with insolvent estates should the failure to pay

   be a result of such insolvency. The Debtor should either pay all administrative expenses when

   they become due or should provide the Bankruptcy Court with specific reasons for not doing so

   which find support in the Bankruptcy Code.

          37.   The United States Trustee has requested that the Debtors provide him with a list

   of those employees and managers which are to be paid pursuant to the proposed Order on the

   Payroll Motion including therein the appropriate amounts to be paid under the proposed Order

   and whether the person is an owner, manager, supervisor or rank and file employee. As yet,

   the Debtors have failed to provide such a list.

          38.   Since the United States Trustee has not received the information requested from

   the Debtors, to wit: one or more lists of employees, their status as employees (owner,

   manager, supervisor or rank and file), and the amount of prepetition wages to be paid under the



                                                     12
Case 21-20111      Doc 45       Filed 02/09/21   Entered 02/09/21 16:40:37         Page 13 of 15




   proposed Order, the United States Trustee does not have the information necessary to form an

   opinion or verify that such proposed compensation payments are within the limits set by

   Section 507(a)(4) and (5).

 Bank Accounts Motion (ECF 16)

          39.   The Debtor’s Bank Accounts Motion discloses the existence of three pre-petition

   financial accounts at secured creditor People’s United Bank (“PUB”). ECF 16, page 3, ¶ 8.

   PUB is an institution on the list of the United States Trustee’s “approved depositories” for the

   holding of debtor-in-possession funds.

          40.   The Debtor requests the Court’s authority to maintain their current financial

   accounts at People’s United Bank. The United States Trustee does not object to that relief so

   long as the following takes place: (a) PUB must agree to designate the Debtor’s financial

   accounts as “debtor-in-possession accounts” and provide all of the protections and reporting as

   are required in its agreement with the United States Trustee pertaining to such accounts; (b) the

   Debtor must file a report within 30 days of the commencement of its case which demonstrates

   that the Debtor has investigated whether any non-Court-approved payments were made on

   account of one or more pre-petition debts; (c) the Debtor shall, in all cases, add the legend

   “Debtor-in-Possession” to its checks or obtain and utilize a stamp with the same designation.

          41.   The Debtor seeks to have the Court “deem” the Debtor’s pre-petition financial

   accounts to be “debtor-in-possession” accounts. That request is beyond the Bankruptcy

   Court’s authority as the designation of “debtor-in-possession” account is a product of the

   agreement between an “approved depository” and the United States Trustee.

          42.   The Debtor also seeks to use the existing “business forms and correspondence”

   the Debtor enjoyed pre-petition. The United States Trustee must remind the Debtor that the



                                                  13
Case 21-20111      Doc 45     Filed 02/09/21      Entered 02/09/21 16:40:37         Page 14 of 15




   days of engraved letterhead and offset-printed forms are archaic and seldom used in business

   since the-turn-of- the century. Most business forms are printed anew in whatever form and on

   whatever blank stock the business chooses. The Debtor has not made a showing that it cannot

   print its own forms in a way that discloses its status as a Chapter 11 debtor-in-possession.

          43.   As the former chief bankruptcy attorney for Federal Deposit Insurance

   Corporation’s (“FDIC”) Manhattan office, with responsibility for the Eastern half of the United

   States, I, for one, deeply appreciate the Debtor’s faith in the FDIC vis-à-vis the protection of

   Debtor’s deposits; however, FDIC deposit insurance is limited and will not “cover” the Debtor

   for cumulative deposits above those insurance limits should People’s United Bank fail (which

   the United States Trustee hopes will never happen). The protections afforded debtor-in-

   possession accounts far exceed the FDIC Deposit Insurance limits and are virtually unlimited.

   Debtor-in-possession accounts are also subject to reporting requirements by the “approved

   depository” to the United States Trustee which further inures to the safety of a debtor-in-

   possession’s deposits.

          44.   As it is within the authority of People’s United Bank to designate and treat the

   Debtor’s financial accounts as debtor-in-possession accounts, there is no need for the Court to

   consider the waiver of Section 345. A Debtor may change “approved depositories” during the

   tenure of its Chapter 11 case, but it may not move its deposits to a non-approved depository

   institution without obtaining the Court’s express authority to do so upon notice to the United

   States Trustee and all creditors. If the Debtor’s Bank Motion seeks that authority at this early

   stage of its case, the United States Trustee respectfully objects.

          45.    One of the primary reasons for the closing of prepetition bank accounts upon the

   filing of a Chapter 11 case is to ensure that prepetition checks which have not yet been



                                                  14
Case 21-20111      Doc 45     Filed 02/09/21      Entered 02/09/21 16:40:37        Page 15 of 15




   negotiated are not allowed to be negotiated thus favoring some prepetition creditors over others

   or that other prepetition claims have not been inadvertently paid by a debtor. Leaving

   prepetition accounts open and operating into and during the administration of the Chapter 11

   case encourages such results. In this case, that purpose can be adequately fulfilled by the filing

   of a report of disbursement filed by the Debtor about 30 days post-petition demonstrating that

   the Debtor has investigated and has discovered whether any non-Court-approved payments

   have been made on prepetition claims.

   III. CONCLUSION

        Wherefore, the United States Trustee respectfully requests that the Court deny the

 Debtor’s Motions to the extent they do not address the concerns and issues raised by the United

 States Trustee, and grant such other relief as is appropriate.

 Dated: February 9, 2021                        Respectfully submitted,
        New Haven, Connecticut
                                                WILLIAM K. HARRINGTON
                                                UNITED STATES TRUSTEE FOR REGION 2

                                        By:     /s/ Steven E. Mackey
                                                Steven E. Mackey/ct09932
                                                USDOJ Trial Attorney
                                                Office of the United States Trustee
                                                Giaimo Federal Building, Room 302
                                                150 Court Street
                                                New Haven, CT 06510
                                                (203) 773-2210




                                                  15
